260 S.W.3d 433 (2008)
Frederick J. PEET, Jr., Respondent,
v.
DUPONT SECURITIES GROUP, INC., Defendant, and
Marquis Financial Services of Indiana d/b/a Marquis Financial Services, Inc., Appellant.
No. ED 90212.
Missouri Court of Appeals, Eastern District, Division Two.
August 19, 2008.
Michael B. Katz, St. Louis, MO, for Appellant.
Steven W. Koslovsky, Maryland Heights, MO, for Respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Dupont Securities Group, Inc. and Marquis Financial Services of Indiana, Inc., d/b/a Marquis Financial Services, Inc. (hereinafter, "Appellant") appeal from the trial court's judgment denying Appellant's motion to set aside a default judgment. Appellant raises four points on appeal, challenging the validity of the trial court's judgment.
We have reviewed the briefs of the parties and the record on appeal, and we find no error. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only, setting forth the reasons for our decision.
The judgment of the trial court is affirmed pursuant to Rule 84.16.